                                                                                           Case 2:20-cv-04958-ODW-PLA Document 1 Filed 06/04/20 Page 1 of 31 Page ID #:1




                                                                                              1 Carol Lynn Finklehoffe. CA Bar No. 220309

                                                                                              2
                                                                                                  LIPCON MARGULIES ALSINA & WINKLEMAN
                                                                                                  One Biscayne Tower, Suite 1776
                                                                                              3   Miami, FL 33131
                                                                                              4
                                                                                                  Tel: 305-373-3016
                                                                                                  Fax: 305-373-6204
                                                                                              5   Email: cfinklehoffe@lipcon.com
                                                                                              6   Attorneys for Plaintiff

                                                                                              7
                                                                                                                     UNITED STATES DISTRICT COURT
                                                                                              8                     CENTRAL DISTRICT OF CALIFORNIA

                                                                                              9 GREGORY EICHER, individually and CASE NO.:
                                                                                                on behalf of all similarly situated, Class
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                             10
                                                                                                Plaintiffs,                                PLAINTIFF’S CLASS ACTION
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                             11                                            COMPLAINT AND DEMAND FOR
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                                            Plaintiffs,                    JURY TRIAL
                                                                                             12
                                                           MIAMI, FL 33131




                                                                                             13 vs.

                                                                                             14
                                                                                                PRINCESS CRUISE LINES, LTD., a
                                                                                             15 corporation for profit,

                                                                                             16
                                                                                                              Defendant.
                                                                                             17

                                                                                             18                    COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                                             19         Plaintiff, GREGORY EICHER, brings this class action, individually and on
                                                                                             20 behalf of all similarly situated passengers on the Grand Princess, and hereby sue

                                                                                             21 Defendant PRINCESS CRUISE LINES, LTD. (hereinafter “PRINCESS”), a for

                                                                                             22 profit corporation, and for good cause alleges:

                                                                                             23                       THE PARTIES AND JURISDICTION
                                                                                             24         1.    Plaintiff, GREGORY EICHER, is sui juris, is a resident of Arizona and
                                                                                             25 citizen of the United States.

                                                                                             26         2.    At all times material, Defendant PRINCESS is incorporated in Bermuda,
                                                                                                  with its worldwide headquarters, principal address and principal place of business
                                                                                             27

                                                                                             28                                                   1
                                                                                                                     Plaintiff’s Class Action Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 1 Filed 06/04/20 Page 2 of 31 Page ID #:2



                                                                                                  located in the County of Los Angeles, California.
                                                                                              1
                                                                                                        3.     The matter in controversy exceeds the required amount, exclusive of
                                                                                              2
                                                                                                  interest and costs, and is a class action brought under this Honorable Court’s
                                                                                              3
                                                                                                  jurisdiction pursuant to 28 U.S.C. § 1332(d)(2). In the event that class status is not
                                                                                              4
                                                                                                  certified, then this matter is brought under the admiralty and maritime jurisdiction of
                                                                                              5
                                                                                                  this Honorable Court.
                                                                                              6
                                                                                                        4.     This action is being pursued in this Court, as opposed to state court as
                                                                                              7
                                                                                                  otherwise allowed by the Saving to Suitors Clause of 28 U.S.C. §1333, because
                                                                                              8
                                                                                                  Defendant PRINCESS unilaterally inserts a forum selection clause into its cruise
                                                                                              9
                                                                                                  tickets that requires its passengers to file cruise-related suits only in this federal
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                             10
                                                                                                  district and division, as opposed to any other place in the world.
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                             11
                                                                                                        5.     Defendant PRINCESS, at all times material hereto, personally or through
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                             12
                                                                                                  an agent:
                                                           MIAMI, FL 33131




                                                                                             13
                                                                                                               a.    Operated, conducted, engaged in or carried on a business venture
                                                                                             14
                                                                                                                     in this state and/or county or had an office or agency in this state
                                                                                             15
                                                                                                                     and/or county;
                                                                                             16
                                                                                                               b.    Was engaged in substantial activity within this state;
                                                                                             17
                                                                                                               c.    Operated vessels in the waters of this state;
                                                                                             18
                                                                                                               d.    Purposefully availed themselves of the benefits of conducting
                                                                                             19
                                                                                                                     activities in California by purposefully directing their activities
                                                                                             20
                                                                                                                     toward the state, thereby obtaining the benefits and protections of
                                                                                             21
                                                                                                                     the state’s laws;
                                                                                             22
                                                                                                               e.    The acts of the Defendant PRINCESS set out in this Complaint
                                                                                             23
                                                                                                                     occurred in whole or in part in this state and/or county;
                                                                                             24
                                                                                                               f.    The cruise line ticket for the Plaintiff requires that suit be brought
                                                                                             25
                                                                                                                     in this Court against the named Defendant PRINCESS in this
                                                                                             26
                                                                                                                     action.
                                                                                             27

                                                                                             28                                                    2
                                                                                                                      Plaintiff’s Class Action Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 1 Filed 06/04/20 Page 3 of 31 Page ID #:3



                                                                                                        6.      At all times material, Defendant PRINCESS was and is a common
                                                                                              1
                                                                                                  carrier engaged in the business of marketing, selling and operating a cruise line out of
                                                                                              2
                                                                                                  various ports throughout the world including, Los Angeles, California, San,
                                                                                              3
                                                                                                  Francisco, California, and San Diego, California.
                                                                                              4
                                                                                                        7.      At all times material, Defendant PRINCESS derived substantial revenue
                                                                                              5
                                                                                                  from cruises originating and terminating in various ports throughout the world
                                                                                              6
                                                                                                  including, Los Angeles, California, San, Francisco, California, and San Diego,
                                                                                              7
                                                                                                  California.
                                                                                              8
                                                                                                        8.      At all times material, Defendant PRINCESS operated, managed,
                                                                                              9
                                                                                                  maintained, supervised, chartered, and/or controlled a large commercial vessel named
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                             10
                                                                                                  Grand Princess (commonly referred to as “the subject vessel”).
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                             11
                                                                                                        9.      At all times material, Defendant PRINCESS transported fare-paying
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                             12
                                                                                                  passengers on cruises aboard its vessel Grand Princess.
                                                           MIAMI, FL 33131




                                                                                             13
                                                                                                        10.     This action is an action under general maritime law and the laws of
                                                                                             14
                                                                                                  California, as applicable.
                                                                                             15
                                                                                                              GENERAL ALLEGATIONS COMMON TO ALL COUNTS
                                                                                             16
                                                                                                        11.     This Class Action lawsuit involves Defendant (a) knowing and
                                                                                             17
                                                                                                  intentional decision to proceed with a 16-day cruise on February 21, 2020, knowing
                                                                                             18
                                                                                                  at least one of its passengers from the prior voyage had symptoms of coronavirus; (b)
                                                                                             19
                                                                                                  knowing and intentional decision to conceal from passengers at any time prior to
                                                                                             20
                                                                                                  boarding and/or while they were already onboard that there were passengers on the
                                                                                             21
                                                                                                  prior voyage with symptoms of the coronavirus and/or other passengers with
                                                                                             22
                                                                                                  symptoms of the coronavirus on the subject voyage; and (c) knowing and intentional
                                                                                             23
                                                                                                  decision to wait one day to order passengers to isolate in their staterooms after being
                                                                                             24
                                                                                                  informed that the passenger who presented to the Grand Princess medical facility
                                                                                             25
                                                                                                  with symptoms of the coronavirus on February 20, 2020, tested positive for COVID-
                                                                                             26
                                                                                                  19. In so doing, Defendant subjected over 2,000 passengers to the highly contagious
                                                                                             27

                                                                                             28                                                     3
                                                                                                                       Plaintiff’s Class Action Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 1 Filed 06/04/20 Page 4 of 31 Page ID #:4



                                                                                                  coronavirus, and exposing passengers to actual risk of immediate physical injury and
                                                                                              1
                                                                                                  death.
                                                                                              2
                                                                                                        Factual Allegations Surrounding the Cruise Industry and the Coronavirus
                                                                                              3
                                                                                                             12.     In the recent months, there has been a worldwide outbreak of a new virus,
                                                                                              4
                                                                                                  the coronavirus, also known as COVID-19. The virus originated in China, and quickly
                                                                                              5
                                                                                                  spread throughout Asia, Europe, and most recently, North America.
                                                                                              6
                                                                                                             13.     The dangerous conditions associated with COVID-19 include its
                                                                                              7
                                                                                                  manifestations – severe pneumonia, acute respiratory distress syndrome (ARDS),
                                                                                              8
                                                                                                  septic shock and/or multi-organ failure1 – and/or its symptoms – fever, dry cough,
                                                                                              9
                                                                                                  and/or shortness of breath2 – as well as the high fatality rate associated with
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                             10
                                                                                                  contracting the virus.3 The dangerous conditions associated with COVID-19 also
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                             11
                                                                                                  include its extreme contagiousness. For example, a person with COVID-19 infects,
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                             12
                                                                                                  on average, another 2.5 people, and COVID-19 is therefore more contagious than
                                                           MIAMI, FL 33131




                                                                                             13
                                                                                                  Ebola or Influenza. 4
                                                                                             14
                                                                                                             14.     There have been over one million cases worldwide and over one hundred
                                                                                             15
                                                                                                  thousand deaths as a result of the coronavirus. Those fatalities have largely been
                                                                                             16
                                                                                                  amongst the elderly population, and those with underling medical complications.
                                                                                             17
                                                                                                             15.     Outlined below is a timeline of events relevant to this Class Action
                                                                                             18
                                                                                                  lawsuit against Defendant. This timeline supports Defendant having actual knowledge
                                                                                             19

                                                                                             20   1
                                                                                                    See Centers for Disease Control and Prevention, March                           14,   2020   No   Sail   Order,
                                                                                             21 https://www.cdc.gov/quarantine/pdf/signed-manifest-order_031520.pdf.
                                                                                                  2
                                                                                             22   See Mayo Clinic, Symptoms and Causes, https://www.mayoclinic.org/diseases-conditions/coronavirus/symptoms-
                                                                                                causes/syc-20479963 (last accessed April 6, 2020); see also Centers for Disease Control and Prevention, Interim
                                                                                             23 Guidance for Ships on Managing Suspected Coronavirus Disease 2019, (last updated February 18, 2020)
                                                                                                https://www.cdc.gov/quarantine/maritime/recommendations-for-ships.html.
                                                                                             24   3
                                                                                                     See Centers for Disease Control and Prevention, March 14, 2020 No Sail Order
                                                                                                https://www.cdc.gov/quarantine/pdf/signed-manifest-order_031520.pdf (identifying a 3.6% global fatality rate);
                                                                                             25 Journal of the American Medical Association, Case-Fatality Rate and Characteristics of Patients Dying in relation to
                                                                                                COVID-19 in Italy, https://jamanetwork.com/journals/jama/fullarticle/2763667 (identifying a 7.2% and 2.3% fatality
                                                                                             26 rate in Italy and China, respectively).
                                                                                                  4
                                                                                                      Popular Science, COVID-19 Contagiousness, https://www.popsci.com/story/health/how-diseases-spread/.
                                                                                             27

                                                                                             28                                                             4
                                                                                                                               Plaintiff’s Class Action Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 1 Filed 06/04/20 Page 5 of 31 Page ID #:5



                                                                                                  of the dangerous conditions and/or explosive contagiousness associated with COVID-
                                                                                              1
                                                                                                  19 at the time the first Class Member contracted COVID-19:
                                                                                              2
                                                                                                            a.     December 31, 2019 – The local government in Wuhan, China, confirmed
                                                                                              3                    with the World Health Organization (hereinafter “WHO”) that local
                                                                                              4                    health authorities in Wuhan were treating an influx of dozens of patients
                                                                                                                   with what appeared to be novel cases of pneumonia with an unknown
                                                                                              5                    cause.
                                                                                              6
                                                                                                            b.     January 5-7, 2020 – China announced that the novel pneumonia cases in
                                                                                              7                    Wuhan were not caused by severe acute respiratory syndrome
                                                                                              8                    (hereinafter “SARS”) or middle-east respiratory syndrome (hereinafter
                                                                                                                   “MERS”) – but COVID-19 – which belongs to the highly-contagious
                                                                                              9                    family of coronaviruses, including SARS and MERS.
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                             10
                                                                                                            c.     January 11, 2020 – The Wuhan Municipal Health Commission
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                             11                    announced the first death caused by COVID-19.
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                             12             d.     January 20, 2020 – A situation report published by the WHO confirmed
                                                           MIAMI, FL 33131




                                                                                             13                    COVID-19 cases outside of mainland China in Thailand, Japan and
                                                                                                                   South Korea, which the WHO believed to have been exported from
                                                                                             14                    Wuhan, China. The situation report also identified 282 positive COVID-
                                                                                             15                    19 diagnoses worldwide with 278 of those positive cases within China.
                                                                                             16             e.     January 23, 2020 – Chinese authorities take the unprecedented measure
                                                                                             17                    of closing off Wuhan – a city of over 11,000,000 people – to stop the
                                                                                                                   spread of COVID-19.
                                                                                             18
                                                                                             19             f.     January 24, 2020 – The United States Coast Guard issued a Maritime
                                                                                                                   Safety Information Bulletin (MSIB) on January 24, 2020, the entitled
                                                                                             20                    Novel Coronavirus Precautions, directed to all vessel owner and
                                                                                             21                    operators5. The MSIB alerted shipowners and operators of the outbreak,
                                                                                                                   provided guidance and mandated that they report sick or deceased
                                                                                             22                    crew/passengers to the Center for Disease Control (hereinafter the
                                                                                             23                    “CDC”).

                                                                                             24             g.     January 24, 2020 – the Department of Transportation Maritime
                                                                                                                   Administration (hereinafter “MARAD”) issued a Maritime Security
                                                                                             25
                                                                                                                   Communication with Industry (hereinafter “MSCI”) advisory entitled
                                                                                             26
                                                                                                  5
                                                                                                      See,https://www.maritimedelriv.com/storage/app/media/Agencies/USCG/USCG_MSIB/USHQ_MSIB_01_20_MTS
                                                                                             27 _Precautions.pdf

                                                                                             28                                                          5
                                                                                                                            Plaintiff’s Class Action Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 1 Filed 06/04/20 Page 6 of 31 Page ID #:6



                                                                                                                     2020-002A-Global-Novel Coronavirus Outbreak.6
                                                                                              1
                                                                                                            h.       January 30, 2020 – WHO declared COVID-19 a “global health
                                                                                              2
                                                                                                                     emergency” – recognizing that COVID-19 posed a risk beyond China.
                                                                                              3                      The U.S. Department of State issued a Level 4 (highest level) travel
                                                                                                                     advisory as it related to U.S. citizens who planned to travel to China. 7
                                                                                              4

                                                                                              5             i.       January 31, 2020 – MARAD issued another MSCI advisory entitled
                                                                                                                     2020-0004-Global-Novel Coronavirus Outbreak8 again alerting
                                                                                              6                      shipowners and operators, such as the Defendant PRINCESS, to
                                                                                              7                      coronavirus outbreak and reporting requirements to the CDC. MARAD
                                                                                                                     issued a follow-up MSCI advisory on February 8, 2020 entitled 2020-
                                                                                              8                      0005-Global-Novel Coronavirus Outbreak.9
                                                                                              9
                                                                                                            j.       February 2, 2020 – China reports that the death toll from COVID-19 in
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                             10                      mainland China (361) exceeded the death toll in mainland China from
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                                                     the SARS outbreak in the early 2000s (349).
                                                                                             11
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                             12             k.       February 5, 2020 – Chinese officials announced that nearly 500 people
                                                                                                                     in mainland China have died as a result of COVID-19.
                                                           MIAMI, FL 33131




                                                                                             13

                                                                                             14             l.       February 5, 2020 (Diamond Princess) – Passengers aboard the Diamond
                                                                                                                     Princess near Yokohama, Japan began a two-week quarantine after nine
                                                                                             15                      (9) passengers and one (1) crewmember tested positive for COVID-19
                                                                                             16                      while aboard the vessel. See infra for further details.
                                                                                             17             m.       On February 13, 2020 – The CDC published the Interim Guidance for
                                                                                             18
                                                                                                                     Ships on Managing Suspected Coronavirus Disease 2019, which
                                                                                                                     provided guidance for ship operators, including cruise ship operators, to
                                                                                             19                      help prevent, detect, and medically manage suspected COVID-19
                                                                                             20                      infections. See infra for further details.

                                                                                             21             16.      The CDC’s February 13, 2020, Interim Guidance for Ships on Managing
                                                                                             22
                                                                                                  6
                                                                                             23       See, https://www.maritime.dot.gov/content/2020-002a-global-novel-coronavirus-outbreak

                                                                                             24   7
                                                                                                 Ryan Goodman and Danielle Schulkin, Timeline of the Coronavirus Pandemic and U.S. Response,
                                                                                                Just Security, April 13, 2020, https://www.justsecurity.org/69650/timeline-of-the-coronavirus-
                                                                                             25
                                                                                                pandemic-and-u-s-response/.
                                                                                             26   8
                                                                                                      See, https://www.maritime.dot.gov/content/2020-004-global-novel-coronavirus-outbreak

                                                                                             27   9
                                                                                                      See, https://www.maritime.dot.gov/content/2020-005-global-novel-coronavirus-outbreak

                                                                                             28                                                             6
                                                                                                                               Plaintiff’s Class Action Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 1 Filed 06/04/20 Page 7 of 31 Page ID #:7



                                                                                                  Suspected Coronavirus Disease 2019, which provided guidance for ship operators,
                                                                                              1
                                                                                                  including cruise ship operators, to help prevent, detect, and medically manage
                                                                                              2
                                                                                                  suspected COVID-19 infections aboard ships, like the Grand Princess. See the
                                                                                              3
                                                                                                  Memorandums cited at footnote 1.
                                                                                              4
                                                                                                          17.       In view of the fact that Defendant PRINCESS has its principal place of
                                                                                              5
                                                                                                  business in the United States, and operate numerous cruise vessels which originate
                                                                                              6
                                                                                                  from and/or stop at ports within the U.S., as early as February 13, 2020, Defendant
                                                                                              7
                                                                                                  PRINCESS knew and/or should have been aware of this Memorandum, including, but
                                                                                              8
                                                                                                  not limited to, the dangerous conditions and/or explosive contagiousness associated
                                                                                              9
                                                                                                  with COVID-19, and it’s all but certain presence aboard the Grand Princess at that
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                             10
                                                                                                  time.
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                             11
                                                                                                          18.       This Memorandum provided cruise vessel operators, like Defendant
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                             12
                                                                                                  PRINCESS, with numerous helpful considerations to assist in detecting and
                                                           MIAMI, FL 33131




                                                                                             13
                                                                                                  preventing the spread of COVID-19 amongst its crewmembers, passengers and its
                                                                                             14
                                                                                                  vessels at large, some of which include:
                                                                                             15
                                                                                                                 “Early detection, prevention, and control of Coronavirus Disease 2019
                                                                                             16
                                                                                                                  (COVID-19) on ships is important to protect the health of travelers on
                                                                                             17                   ships and to avoid transmission of the virus by disembarking passengers
                                                                                                                  and crew members who are suspected of having COVID-19”;
                                                                                             18
                                                                                             19                     “Identifying and isolating passengers and crew with possible symptoms
                                                                                                                    of COVID-19 as soon as possible is needed to minimize transmission of
                                                                                             20
                                                                                                                    this virus”;
                                                                                             21

                                                                                             22
                                                                                                                 “To reduce spread of respiratory infections including COVID-19, CDC
                                                                                                                  recommends that ships encourage crew members and passengers to
                                                                                             23

                                                                                             24                         Postpone travel when sick

                                                                                             25                         Watch their health
                                                                                             26                         Self-isolate and inform the onboard medical center immediately if
                                                                                             27
                                                                                                                         they develop a fever (100.4oF / 38oC or higher), begin to feel

                                                                                             28                                                         7
                                                                                                                           Plaintiff’s Class Action Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 1 Filed 06/04/20 Page 8 of 31 Page ID #:8



                                                                                                                     feverish, or develop other signs or symptoms of sickness
                                                                                              1

                                                                                              2                    Use respiratory, cough, and hand hygiene

                                                                                              3                           Advise passengers and crew of the importance of covering
                                                                                              4                            coughs and sneezes with a tissue. Dispose used tissues
                                                                                                                           immediately in a disposable container (e.g., plastic bag) or
                                                                                              5                            a washable trash can.
                                                                                              6
                                                                                                                          Remind passengers and crew members to wash their hands
                                                                                              7
                                                                                                                           often with soap and water, especially after coughing or
                                                                                              8                            sneezing. If soap and water are not available, they can use
                                                                                                                           a hand sanitizer containing 60%-95% alcohol)”
                                                                                              9
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                             10              “Deny boarding of a passenger or crew member who is suspected to
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                                              have COVID-19 infection based on signs and symptoms plus travel
                                                                                             11
                                                                                                              history in China or other known exposure at the time of embarkation”;
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                             12
                                                                                                             “Passengers and crewmembers who have had high-risk exposures to a
                                                           MIAMI, FL 33131




                                                                                             13
                                                                                                              person suspected of having COVID-19 should be quarantined in their
                                                                                             14               cabins. All potentially exposed passengers, cruise ship medical staff, and
                                                                                             15
                                                                                                              crew members should self-monitor under supervision of ship medical
                                                                                                              staff or telemedicine providers until 14 days after the last possible
                                                                                             16               exposure”;
                                                                                             17
                                                                                                             “Isolate passengers or crew onboard who are suspected of having
                                                                                             18               COVID-19 infection in a single-occupancy cabin with the door closed
                                                                                             19               until symptoms are improved.”

                                                                                             20 See Centers for Disease Control and Prevention, Interim Guidance for Ships on

                                                                                             21 Managing Suspected Coronavirus Disease 2019, (last updated February 18, 2020)

                                                                                             22 https://www.cdc.gov/quarantine/maritime/recommendations-for-ships.html.

                                                                                             23       19.      Defendant PRINCESS and the cruise industry got an early warning of
                                                                                             24 how easily the virus could spread on its massive ocean liners when the first cases

                                                                                             25 emerged on the Diamond Princess, also owned and operated by Defendant

                                                                                             26 PRINCESS, in early February 2020 in Yokohama Harbor. The outbreak began with

                                                                                             27 ten cases, and rapidly multiplied to seven hundred cases, as a result of the flawed two

                                                                                             28                                                    8
                                                                                                                      Plaintiff’s Class Action Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 1 Filed 06/04/20 Page 9 of 31 Page ID #:9



                                                                                                  week quarantine on the ship.
                                                                                              1
                                                                                                        20.    The Center for Disease Control (CDC) issued a statement on February
                                                                                              2
                                                                                                  18, 2020 that “the rate of new reports of positives new on board [the Diamond
                                                                                              3
                                                                                                  Princess], especially among those without symptoms, highlights the high burden of
                                                                                              4
                                                                                                  infection on the ship and potential for ongoing risk.” Seven of the Diamond
                                                                                              5
                                                                                                  Princess’ passengers died as a result of COVID-19.
                                                                                              6
                                                                                                        21.    It would only stand to reason, that knowing of these prior traumatic
                                                                                              7
                                                                                                  outbreaks on another of its vessels less than a month prior to the subject voyage on
                                                                                              8
                                                                                                  the Grand Princess, that PRINCESS would have learned to take all necessary
                                                                                              9
                                                                                                  precautions to keep its passengers, crew and the general public safe. This likely would
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                             10
                                                                                                  have meant that the voyage, in its entirety, would have been cancelled. Despite
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                             11
                                                                                                  knowing full well of the tremendous risk faced by all the passengers (and crew)
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                             12
                                                                                                  aboard, Defendant PRINCESS set sail. For this reason and those further stated herein,
                                                           MIAMI, FL 33131




                                                                                             13
                                                                                                  Plaintiff and others similarly situated have contracted the coronavirus and/or are now
                                                                                             14
                                                                                                  at an actual risk of immediate physical injury and death proximately caused by
                                                                                             15
                                                                                                  Defendant PRINCESS’s negligence.
                                                                                             16
                                                                                                                  Factual Allegations Surrounding the Coronavirus
                                                                                             17
                                                                                                                      Outbreak on the Grand Princess Voyage
                                                                                             18
                                                                                                        22.    On February 11, 2020, passengers embarked on the Grand Princess in
                                                                                             19
                                                                                                  San Francisco, California, to Mexico, which for sixty-two passengers would be a 25-
                                                                                             20
                                                                                                  night cruise with the Grand Princess returning to San Francisco, California on
                                                                                             21
                                                                                                  February 21, 2020.
                                                                                             22
                                                                                                        23.    On or about February 19, 2020, PRINCESS became aware of at least one
                                                                                             23
                                                                                                  passenger showing symptoms of COVID-19 onboard the Grand Princess, but
                                                                                             24
                                                                                                  PRINCESS did not take any extra precautions.
                                                                                             25
                                                                                                        24.    According to Grant Tarling, MD, MPH, the Chief Medical Officer of
                                                                                             26
                                                                                                  Carnival Corporation, PRINCESS’s parent company, PRINCESS believed the
                                                                                             27

                                                                                             28                                                     9
                                                                                                                       Plaintiff’s Class Action Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 1 Filed 06/04/20 Page 10 of 31 Page ID #:10



                                                                                                   infected passenger was already carrying the coronavirus when he boarded the Grand
                                                                                               1
                                                                                                   Princess on February 11, 2020.10 Yet, PRINCESS had no adequate passenger and/or
                                                                                               2
                                                                                                   crewmember medical screening methods at the time of boarding despite their
                                                                                               3
                                                                                                   knowledge regarding COVID-19.
                                                                                               4
                                                                                                         25.   On February 20, 2020, the infected passenger reported to the Grand
                                                                                               5
                                                                                                   Princess medical facility for medical treatment due to symptoms of the coronavirus
                                                                                               6
                                                                                                   according to Dr. Tarling. This passenger reported acute respiratory symptoms for
                                                                                               7
                                                                                                   about six to seven days before seeking treatment. Accordingly, this information would
                                                                                               8
                                                                                                   constitute a “hazardous condition” pursuant to 33 CFR § 160.216, and would have
                                                                                               9
                                                                                                   required PRINCESS to report this information pursuant to 42 CFR 71.1.
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                              10
                                                                                                         26.   On February 21, 2020, in the morning, the Grand Princess arrived back
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                              11
                                                                                                   in San Francisco, California from its previous voyage. Within just a few hours,
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                              12
                                                                                                   PRINCESS allowed new passengers to board the ship without adequately sanitizing
                                                           MIAMI, FL 33131




                                                                                              13
                                                                                                   the Grand Princess, including, but not limited to, incorporating UV lights into the
                                                                                              14
                                                                                                   filtration systems and/or antimicrobial sanitizing equipment. In addition, PRINCESS
                                                                                              15
                                                                                                   did not have a third-party indoor environmental professional verify that common use
                                                                                              16
                                                                                                   areas and surfaces of the vessel were reasonably safe for passengers and/or
                                                                                              17
                                                                                                   crewmembers.
                                                                                              18
                                                                                                         27.   Before boarding the Grand Princess on February 21, 2020, passengers
                                                                                              19
                                                                                                   contacted PRINCESS over their concerns of the vessel’s safety surrounding the
                                                                                              20
                                                                                                   coronavirus. PRINCESS assured passengers its vessel was not affected by the
                                                                                              21
                                                                                                   coronavirus, was safe, and that there was no need for concern. In addition, PRINCESS
                                                                                              22
                                                                                                   instructed passengers that they would not be reimbursed if they cancelled their
                                                                                              23
                                                                                                   February 21, 2020 voyage on the Grand Princess.
                                                                                              24

                                                                                              25
                                                                                                 10
                                                                                                    Thomas Fuller, John Eligon, and Jenny Gross, The New York Times, Cruise Ship, Floating
                                                                                              26 Symbol of America’s Fear of Coronavirus, Docks in Oakland, March 9, 2020,
                                                                                                 https://www.nytimes.com/2020/03/09/us/coronaviruscruise-ship-oakland-grand-princess.html (last
                                                                                              27 visited April 9, 2020).

                                                                                              28                                                    10
                                                                                                                        Plaintiff’s Class Action Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 1 Filed 06/04/20 Page 11 of 31 Page ID #:11



                                                                                                            28.   Relying on PRINCESS’ assurances, passengers embarked on the Grand
                                                                                               1
                                                                                                   Princess on February 21, 2020 for a Hawaii cruise.
                                                                                               2
                                                                                                            29.   Defendant did not inform passengers that were scheduled to board the
                                                                                               3
                                                                                                   Grand Princess on February 21, 2020, that passengers from the prior voyage had
                                                                                               4
                                                                                                   symptoms of COVID-19 and/or inform passengers that other passengers aboard the
                                                                                               5
                                                                                                   Grand Princess had been exposed to and might be carrying COVID-19 and/or that
                                                                                               6
                                                                                                   passengers were at a significantly increased risk of exposure to COVID-19. If
                                                                                               7
                                                                                                   passengers were made aware of this significantly increased risk of exposure prior to
                                                                                               8
                                                                                                   boarding the ship in San Francisco, California they would have never boarded the
                                                                                               9
                                                                                                   Grand Princess, and/or never contracted COVID-19.
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                              10
                                                                                                            30.   Before boarding the Grand Princess, PRINCESS failed to deny boarding
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                              11
                                                                                                   to passengers and/or crewmembers who showed symptoms of the coronavirus and/or
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                              12
                                                                                                   travel history in China or other known exposure at the time of embarkation, including
                                                           MIAMI, FL 33131




                                                                                              13
                                                                                                   but not limited to, Japan, Italy, and South Korea. PRINCESS’s actions and/or
                                                                                              14
                                                                                                   omissions were a direct violation of the CDC’s Interim Guidance for Ships on
                                                                                              15
                                                                                                   Managing Suspected Coronavirus Disease 2019.
                                                                                              16
                                                                                                            31.   During the boarding process on February 21, 2020, passengers were
                                                                                              17
                                                                                                   simply asked to fill out a piece of paper confirming they were not sick. Not one
                                                                                              18
                                                                                                   passenger was questioned, nor medically examined, including, but not limited to,
                                                                                              19
                                                                                                   temperature taken, before PRINCESS allowed passengers onboard the Grand
                                                                                              20
                                                                                                   Princess. As a result, PRINCESS exposed Plaintiff and others similarly situated to
                                                                                              21
                                                                                                   exposure of COVID-19 and/or to an actual risk of immediate physical injury and/or
                                                                                              22
                                                                                                   death.
                                                                                              23
                                                                                                            32.   To make matters even worse, there were sixty-two passengers onboard
                                                                                              24
                                                                                                   the February 21, 2020 voyage on the Grand Princess, who were also on the prior
                                                                                              25
                                                                                                   voyage, that were exposed to the passengers on the prior voyage that tested positive
                                                                                              26
                                                                                                   for COVID-19. Of the sixty-two passengers, at least two of the passengers were
                                                                                              27

                                                                                              28                                                     11
                                                                                                                         Plaintiff’s Class Action Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 1 Filed 06/04/20 Page 12 of 31 Page ID #:12



                                                                                                   showing symptoms of COVID-19 that PRINCESS was aware of.
                                                                                               1
                                                                                                         33.        During the voyage, as should have been anticipated, a coronavirus
                                                                                               2
                                                                                                   outbreak occurred on the Grand Princess. The outbreak was considered so severe that
                                                                                               3
                                                                                                   the Grand Princess was denied entry to ports-of-call due to how contagious, novel,
                                                                                               4
                                                                                                   and deadly the coronavirus is.
                                                                                               5
                                                                                                         34.        On February 25, 2020, PRINCESS sent emails to passengers who
                                                                                               6
                                                                                                   disembarked on the prior voyage on February 21, 2020, all while Plaintiff and others
                                                                                               7
                                                                                                   similarly situated were onboard the Grand Princess, that these prior passengers may
                                                                                               8
                                                                                                   have been exposed to COVID-19 while on their Grand Princess cruise. However,
                                                                                               9
                                                                                                   PRINCESS did not inform all passengers onboard the Grand Princess at the same
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                              10
                                                                                                   time their potential exposure to COVID-19.
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                              11
                                                                                                         35.        On February 26, 2020, the Grand Princess docked in Nawiliwili,
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                              12
                                                                                                   Hawaii, and sailed to other Hawaiian Islands until departing the Hawaiian Islands for
                                                           MIAMI, FL 33131




                                                                                              13
                                                                                                   Ensenada, Mexico on February 29, 2020.
                                                                                              14
                                                                                                         36.        On March 3, 2020, the passenger on the prior voyage who visited the
                                                                                              15
                                                                                                   Grand Princess medical facility with symptoms of the coronavirus on February 20,
                                                                                              16
                                                                                                   2020, tested positive for COVID-19. This was confirmed and published by Place
                                                                                              17
                                                                                                   County Public Health on March 3, 2020. See CBS Sacramento, Placer County
                                                                                              18
                                                                                                   Confirms Second Coronavirus Case, Declares Local Health Emergency, CBS Local,
                                                                                              19
                                                                                                   March       3,     2020,     https://sacramento.cbslocal.com/2020/03/03/placer-county-
                                                                                              20
                                                                                                   coronavirus-health-emergency/ (last visited April 13, 2020).
                                                                                              21
                                                                                                         37.        However, PRINCESS waited until March 4, 2020, to inform Plaintiff
                                                                                              22
                                                                                                   and others similarly situated of their potential exposure to COVID-19 due to the prior
                                                                                              23
                                                                                                   passenger testing positive for COVID-19. Only the sixty-two passengers on the prior
                                                                                              24
                                                                                                   voyage on the Grand Princess were advised to quarantine in their cabin on March 4,
                                                                                              25
                                                                                                   2020. In addition, PRINCESS informed passengers that the Grand Princess would no
                                                                                              26
                                                                                                   longer be sailing to the scheduled port-of-call of Ensenada, Mexico, and instead
                                                                                              27

                                                                                              28                                                      12
                                                                                                                          Plaintiff’s Class Action Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 1 Filed 06/04/20 Page 13 of 31 Page ID #:13



                                                                                                   would return to San Francisco, California. Dr. Tarling issued the following letter to
                                                                                               1
                                                                                                   passengers:
                                                                                               2

                                                                                               3

                                                                                               4

                                                                                               5

                                                                                               6

                                                                                               7

                                                                                               8

                                                                                               9
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                              10
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                              11
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                              12
                                                           MIAMI, FL 33131




                                                                                              13

                                                                                              14

                                                                                              15

                                                                                              16

                                                                                              17

                                                                                              18         38.     On March 4, 2020, around 4:00 PM, California Governor Gavin
                                                                                              19 Newsom declared a state of emergency due to the COVID-19 outbreak on the Grand

                                                                                              20 Princess and due to the passengers on the prior voyage succumbing to the virus. In

                                                                                              21 addition, Governor Newsom ordered that the Grand Princess would not be able to

                                                                                              22 dock in San Francisco, and instead would be forced to stay off the coast of San

                                                                                              23 Francisco, California.

                                                                                              24         39.     Later that afternoon on March 4, 2020, PRINCESS cancelled only a few
                                                                                              25 large public congregations, such as, the events in the theater, but were allowed

                                                                                              26 unfettered access to the pools, gym, and buffets, which further put passengers at an

                                                                                              27 actual risk of exposure to coronavirus. Additionally, PRINCESS proceeded with the

                                                                                              28                                                    13
                                                                                                                        Plaintiff’s Class Action Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 1 Filed 06/04/20 Page 14 of 31 Page ID #:14



                                                                                                   Formal Night where passengers are encouraged to socialize and gather. PRINCESS
                                                                                               1
                                                                                                   actions and/or omissions were in direct violation of CDC guidelines for Ships on
                                                                                               2
                                                                                                   Managing Suspected Coronavirus Disease 2019, revised on February 18, 2020.
                                                                                               3
                                                                                                         40.   In regards to managing passengers and crew after exposure, the CDC
                                                                                               4
                                                                                                   guidelines for Ships on Managing Suspected Coronavirus Disease 2019 states:
                                                                                               5
                                                                                                         “Passengers and crewmembers who have had high-risk exposures to a
                                                                                               6
                                                                                                         person suspected of having COVID-19 should be quarantined in their
                                                                                               7         cabins. All potentially exposed passengers, cruise ship medical staff, and
                                                                                               8         crew members should self-monitor under supervision of ship medical
                                                                                                         staff or telemedicine providers until 14 days after the last possible
                                                                                               9
                                                                                                         exposure.”11
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                              10
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                              11         41.   Finally, on or about March 5, 2020, around 1:00 PM, the captain of the
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                              12 Grand Princess requested all passengers to remain isolated in their staterooms.
                                                           MIAMI, FL 33131




                                                                                              13 PRINCESS decision came at least one day after PRINCESS was aware that the

                                                                                              14 passenger on the prior voyage tested positive for COVID-19. PRINCESS’ notice to

                                                                                              15 passengers advising to quarantine in their staterooms is shown below:

                                                                                              16

                                                                                              17

                                                                                              18
                                                                                              19

                                                                                              20               [the remainder of this page has intentionally been left blank]
                                                                                              21

                                                                                              22

                                                                                              23

                                                                                              24

                                                                                              25

                                                                                              26   11
                                                                                                    See Centers for Disease Control and Prevention, Interim Guidance for Ships on Managing
                                                                                                 Suspected    Coronavirus     Disease    2019,   (last    updated    February   18,  2020)
                                                                                              27 https://www.cdc.gov/quarantine/maritime/recommendations-for-ships.html.

                                                                                              28                                                   14
                                                                                                                       Plaintiff’s Class Action Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 1 Filed 06/04/20 Page 15 of 31 Page ID #:15




                                                                                               1

                                                                                               2

                                                                                               3

                                                                                               4

                                                                                               5

                                                                                               6

                                                                                               7

                                                                                               8

                                                                                               9
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                              10
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                              11         42.   After PRINCESS advised passengers to quarantine in their staterooms
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                              12 on or about March 5, 2020, crewmembers delivered food and beverages to passengers
                                                           MIAMI, FL 33131




                                                                                              13 in their staterooms, but failed to wear any protective gear, including, but not limited

                                                                                              14 to, masks and gloves, when interacting with passengers. As a result, PRINCESS

                                                                                              15 exposed Plaintiff and others similarly situated to exposure of COVID-19 and/or to an

                                                                                              16 actual risk of immediate physical injury and/or death.

                                                                                              17         43.   On March 9, 2020, the Grand Princess was allowed entry in San
                                                                                              18 Francisco, California, to allow for the disembarkation process of passengers. When
                                                                                              19 passengers were instructed to leave their staterooms to meet at disembarkation areas

                                                                                              20 aboard the vessel for further directions, PRINCESS did not direct passengers to

                                                                                              21 distance themselves from other passengers, which further put passengers at an actual,

                                                                                              22 heightened risk of exposure to the coronavirus.

                                                                                              23         44.   As a result of PRINCESS’s grossly negligent approach to the safety of
                                                                                              24 the passengers on board the Grand Princess, its passengers and crew aboard the

                                                                                              25 Grand Princess were at an actual risk of immediate physical injury and death.

                                                                                              26         45.   Consequently, thousands of passengers on the Grand Princess were
                                                                                                   subjected to the risk of contracting the highly contagious coronavirus as a result of
                                                                                              27

                                                                                              28                                                   15
                                                                                                                       Plaintiff’s Class Action Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 1 Filed 06/04/20 Page 16 of 31 Page ID #:16



                                                                                                   PRINCESS’s failure to warn passengers at any time prior to boarding and/or while
                                                                                               1
                                                                                                   they were already onboard that there were other passengers with symptoms of the
                                                                                               2
                                                                                                   coronavirus, and PRINCESS’s grossly negligent approach to the safety of the
                                                                                               3
                                                                                                   passengers.
                                                                                               4
                                                                                                         46.     As a result of PRINCESS’s actions and/or omissions, Plaintiff and others
                                                                                               5
                                                                                                   similarly situated were consequently forced to board a plane where they were further
                                                                                               6
                                                                                                   exposed to an actual risk of physical injury and forced to quarantine for over two
                                                                                               7
                                                                                                   weeks, some of which had high fevers, dry coughs, shortness of breath, and a serious
                                                                                               8
                                                                                                   risk of imminent death– all of which could have been easily avoided if simply given
                                                                                               9
                                                                                                   the choice to stay at home and reschedule the cruise and/or cancelled the subject cruise
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                              10
                                                                                                   and/or implemented reasonable policies and procedures to prevent the spread of the
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                              11
                                                                                                   highly contagious coronavirus.
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                              12
                                                                                                         47.     PRINCESS’s negligent misconduct was predicated on a profit motive
                                                           MIAMI, FL 33131




                                                                                              13
                                                                                                   because, simply put, cruise lines like PRINCESS make no money when passengers
                                                                                              14
                                                                                                   don’t sail.     PRINCESS’s knowing, intentional and reckless conduct subjects
                                                                                              15
                                                                                                   PRINCESS to the imposition of punitive damages. This voyage set sail knowing it
                                                                                              16
                                                                                                   was a virtual certainty that there would be an outbreak, similar, if not identical, to
                                                                                              17
                                                                                                   those which PRINCESS’ other vessel (Diamond Princess) had already very publicly
                                                                                              18
                                                                                                   faced. This callous disregard for the safety and well-being of its passengers must be
                                                                                              19
                                                                                                   answered for.
                                                                                              20
                                                                                                         48.     Each and all of the foregoing conditions, including but not limited to, the
                                                                                              21
                                                                                                   actual risk of exposure to the coronavirus, were known to PRINCESS prior to the time
                                                                                              22
                                                                                                   the Grand Princess set for sail on its voyage on February 21, 2020, with Gregory
                                                                                              23
                                                                                                   Eicher and all other passengers similarly situated. PRINCESS subjected over 2,000
                                                                                              24
                                                                                                   passengers to the highly contagious coronavirus, and exposed passengers to actual
                                                                                              25
                                                                                                   risk of immediate physical injury and death due to its (a) knowing and intentional
                                                                                              26
                                                                                                   decision to proceed with a 16-day cruise on February 21, 2020, knowing at least one
                                                                                              27

                                                                                              28                                                    16
                                                                                                                        Plaintiff’s Class Action Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 1 Filed 06/04/20 Page 17 of 31 Page ID #:17



                                                                                                   of its passengers from the prior voyage had symptoms of coronavirus; (b) knowing
                                                                                               1
                                                                                                   and intentional decision to conceal from passengers at any time prior to boarding
                                                                                               2
                                                                                                   and/or while they were already onboard that there were passengers on the prior
                                                                                               3
                                                                                                   voyage with symptoms of the coronavirus and/or other passengers with symptoms of
                                                                                               4
                                                                                                   the coronavirus on the subject voyage; and (c) knowing and intentional decision to
                                                                                               5
                                                                                                   wait one day to order passengers to isolate in their staterooms after being informed
                                                                                               6
                                                                                                   that the passenger who presented to the Grand Princess medical facility with
                                                                                               7
                                                                                                   symptoms of the coronavirus on February 20, 2020, tested positive for COVID-19.
                                                                                               8
                                                                                                                           CLASS ACTION ALLEGATIONS
                                                                                               9
                                                                                                         49.    This action is brought by Plaintiff on his own behalf, and on behalf of all
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                              10
                                                                                                   others similarly situated, under the provisions of Rule 23(a) and 23(b)(3) of the
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                              11
                                                                                                   Federal Rules of Civil Procedure. This action satisfies the applicable numerosity,
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                              12
                                                                                                   commonality, typicality, adequacy, predominance, and/or superiority requirements of
                                                           MIAMI, FL 33131




                                                                                              13
                                                                                                   the Federal Rules of Civil Procedure.
                                                                                              14
                                                                                                         50.    The class so represented by the Plaintiff in this action, and of which
                                                                                              15
                                                                                                   Plaintiff is a member, consists of all passengers aboard the Grand Princess cruises on
                                                                                              16
                                                                                                   February 11, 2020, and/or February 21, 2020.
                                                                                              17
                                                                                                         51.    The class of passengers were subjected to severe distress both physical,
                                                                                              18
                                                                                                   psychological and emotional; endured pain and suffering, along with physical and
                                                                                              19
                                                                                                   emotional injury as a result of PRINCESS’s negligence and/or gross negligence
                                                                                              20
                                                                                                   and/or intentional conduct.
                                                                                              21
                                                                                                         52.    The exact number of members of the class is unknown at this time, but
                                                                                              22
                                                                                                   it is estimated that there are in excess of 2000 members. The class is so numerous that
                                                                                              23
                                                                                                   joinder of all members is impracticable, and the class action procedure is more
                                                                                              24
                                                                                                   practical, inclusive, and cost-efficient than numerous individual lawsuits on the same
                                                                                              25
                                                                                                   common questions of law and fact. Class Members are readily identifiable from
                                                                                              26
                                                                                                   information and records in PRINCESS’ custody, control, or possession, and from
                                                                                              27

                                                                                              28                                                   17
                                                                                                                       Plaintiff’s Class Action Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 1 Filed 06/04/20 Page 18 of 31 Page ID #:18



                                                                                                   records kept by the CDC and Department of Health and Human Services. This action
                                                                                               1
                                                                                                   satisfies the requirements of Rule 23(a)(1).
                                                                                               2
                                                                                                         53.    There are common questions of law and fact that relate to and effect the
                                                                                               3
                                                                                                   rights of each member of the class and the relief sought is common to the entire class.
                                                                                               4
                                                                                                   The same misconduct on the part of PRINCESS caused the same or similar injury to
                                                                                               5
                                                                                                   each class member. All class members seek damages under the general maritime law
                                                                                               6
                                                                                                   of the United States for Intentional Infliction of Emotional Distress, Negligent
                                                                                               7
                                                                                                   Infliction of Emotional Distress and Negligence. Accordingly, this action satisfies
                                                                                               8
                                                                                                   the requirement of Rule 23(a)(2).
                                                                                               9
                                                                                                         54.    The claims of Plaintiff are typical of the claims of the class, in that the
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                              10
                                                                                                   claims of all members of the class, including Plaintiff, depend upon a virtually
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                              11
                                                                                                   identical showing of the acts and omissions of PRINCESS, giving rise to the right of
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                              12
                                                                                                   Plaintiff to the relief sought herein. PRINCESS were at all times material hereto
                                                           MIAMI, FL 33131




                                                                                              13
                                                                                                   engaged in the same conduct to the detriment of the entire class of Plaintiffs.
                                                                                              14
                                                                                                   Accordingly, this action satisfies the requirements of Rule 23(a)(3).
                                                                                              15
                                                                                                         55.    Plaintiff is the representative party for the class, and is able to, and will,
                                                                                              16
                                                                                                   fairly and adequately protect the interests of the class. There is no conflict between
                                                                                              17
                                                                                                   Plaintiff and other members of the class with respect to this action, or with respect to
                                                                                              18
                                                                                                   the claims for relief herein. The attorneys for Plaintiff are experienced and capable in
                                                                                              19
                                                                                                   the field of maritime claims for cruise ship passenger injury, including class actions,
                                                                                              20
                                                                                                   and have successfully represented claimants in other litigation of this nearly exact
                                                                                              21
                                                                                                   nature. Three of the attorneys designated as counsel for Plaintiff, Carol L. Finklehoffe
                                                                                              22
                                                                                                   (California Bar Certified Legal Specialist, Admiralty and Maritime), Jason R.
                                                                                              23
                                                                                                   Margulies (Florida Bar Board Certified in Admiralty and Maritime Law) and Michael
                                                                                              24
                                                                                                   A. Winkleman, will actively conduct and be responsible for Plaintiff’s case herein.
                                                                                              25
                                                                                                   Accordingly, this action satisfies the requirement of Rule 23(a)(4).
                                                                                              26
                                                                                                         56.    This action is properly maintained as a class action under Rule 23(b)(3)
                                                                                              27

                                                                                              28                                                    18
                                                                                                                        Plaintiff’s Class Action Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 1 Filed 06/04/20 Page 19 of 31 Page ID #:19



                                                                                                   inasmuch as questions of law and fact common to the members of the class
                                                                                               1
                                                                                                   predominate over any questions affecting only individual members, and a class action
                                                                                               2
                                                                                                   is superior to the other available methods for the fair and efficient adjudication of this
                                                                                               3
                                                                                                   controversy.     In support of the foregoing, Plaintiff alleges that common issues
                                                                                               4
                                                                                                   predominate and can be determined on a class-wide basis regarding Defendant failure
                                                                                               5
                                                                                                   to exercise reasonable care under the circumstances, by inter alia, (a) deciding to
                                                                                               6
                                                                                                   proceed with a 16-day cruise on February 21, 2020, knowing at least one of its
                                                                                               7
                                                                                                   passengers from the prior voyage had symptoms of coronavirus; (b) deciding to
                                                                                               8
                                                                                                   conceal from passengers at any time prior to boarding and/or while they were already
                                                                                               9
                                                                                                   onboard that there were passengers on the prior voyage with symptoms of the
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                              10
                                                                                                   coronavirus and/or other passengers with symptoms of the coronavirus on the subject
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                              11
                                                                                                   voyage; and (c) deciding to wait one day to order passengers to isolate in their
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                              12
                                                                                                   staterooms after being informed that the passenger who presented to the Grand
                                                           MIAMI, FL 33131




                                                                                              13
                                                                                                   Princess medical facility with symptoms of the coronavirus on February 20, 2020,
                                                                                              14
                                                                                                   tested positive for COVID-19.
                                                                                              15
                                                                                                         57.      A class action is superior to other available methods for the fair and
                                                                                              16
                                                                                                   efficient adjudication of this controversy because it is unlikely that individual
                                                                                              17
                                                                                                   plaintiffs would assume the burden and the cost of this complex litigation, and
                                                                                              18
                                                                                                   Plaintiff is not aware of any class members who are interested in individually
                                                                                              19
                                                                                                   controlling the prosecution of a separate action. The interests of justice will be served
                                                                                              20
                                                                                                   by resolving the common disputes of the class members with PRINCESS in a single
                                                                                              21
                                                                                                   forum, and individual actions by class members, many of whom are citizens of
                                                                                              22
                                                                                                   different states would not be cost effective. The class consists of a finite and
                                                                                              23
                                                                                                   identifiable number of individuals which will make the matter manageable as a class
                                                                                              24
                                                                                                   action.
                                                                                              25
                                                                                                         58.      PRINCESS’ passenger ticket contract contains a provision which
                                                                                              26
                                                                                                   attempts to limit its passengers’ right to file their claims against PRINCESS as a class
                                                                                              27

                                                                                              28                                                     19
                                                                                                                         Plaintiff’s Class Action Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 1 Filed 06/04/20 Page 20 of 31 Page ID #:20



                                                                                                   action, but said provision is void because such an attempt by PRINCESS to limit its
                                                                                               1
                                                                                                   liability to passengers violates 46 U.S.C. 30509. 12 See Kornberg v. Carnival Cruise
                                                                                               2
                                                                                                   Lines, Inc., 741 F.2d 1332, 1335–36 (11th Cir. 1984). Additionally, the provision
                                                                                               3
                                                                                                   should be deemed null and void as PRINCESS acted intentionally13 by exposing
                                                                                               4
                                                                                                   passengers to a highly contagious virus, which has no current confirmed vaccine nor
                                                                                               5
                                                                                                   effective treatment.
                                                                                               6
                                                                                                                                                COUNT I
                                                                                               7
                                                                                                                          NEGLIGENCE AGAINST DEFENDANT
                                                                                               8
                                                                                                         Plaintiff hereby incorporates by reference, as though fully set forth herein,
                                                                                               9
                                                                                                   paragraphs 1 through 58, and alleges as follows:
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                              10
                                                                                                         59.     It was the duty of Defendant to provide Plaintiff and all others similarly
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                              11
                                                                                                   situated with reasonable care under the circumstances.
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                              12
                                                                                                         60.     Defendant and/or its agents, servants, and/or employees breached its
                                                           MIAMI, FL 33131




                                                                                              13
                                                                                                   duty to provide Plaintiffs with reasonable care under the circumstances.
                                                                                              14
                                                                                                         61.     Plaintiff was injured due to the fault and/or negligence of Defendant,
                                                                                              15
                                                                                                   and/or its agents, servants, and/or employees as follows:
                                                                                              16
                                                                                                         a.      Failure to use reasonable care to provide and maintain a safe voyage for
                                                                                              17
                                                                                                                 Gregory Eicher and others similarly situated, fit with proper and
                                                                                              18
                                                                                                                 adequate safety, protection, cleaning products and equipment, especially
                                                                                              19
                                                                                                                 during a known and escalating, global pandemic of the coronavirus, and
                                                                                              20

                                                                                              21

                                                                                              22    § 30509(a)(1)(A) states: “The owner, master, manager, or agent of a vessel transporting
                                                                                                   12

                                                                                                 passengers between ports in the United States, or between a port in the United States and a port in a
                                                                                              23 foreign country, may not include in a regulation or contract a provision limiting [...] the liability of
                                                                                                 the owner, master, or agent for personal injury or death caused by the negligence or fault of the
                                                                                              24 owner or the owner's employees or agents.”

                                                                                              25
                                                                                                   “[C]ontractual exculpatory clauses absolve the exculpated party only from ordinary negligence
                                                                                                   13

                                                                                                 and should not be construed to include loss or damage resulting from intentional or reckless
                                                                                              26 misconduct, gross negligence, or the like.” In re New River Shipyard, Inc., 355 B.R. 894, 904
                                                                                                 (Bankr. S.D. Fla. 2006)
                                                                                              27

                                                                                              28                                                      20
                                                                                                                          Plaintiff’s Class Action Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 1 Filed 06/04/20 Page 21 of 31 Page ID #:21



                                                                                                             when a prior passenger showed symptoms of the coronavirus, and care;
                                                                                               1
                                                                                                             and/or
                                                                                               2
                                                                                                       b.    Failure to adequately warn passengers before boarding the vessel that a
                                                                                               3
                                                                                                             passenger on a prior cruise showed symptoms of the coronavirus; and/or
                                                                                               4
                                                                                                       c.    Failure to warn passengers of the dangers and risks of the coronavirus
                                                                                               5
                                                                                                             and/or infectious disease, including, but not limited to, failing to inform
                                                                                               6
                                                                                                             the passengers of the extent of the prior outbreaks and/or risks and/or
                                                                                               7
                                                                                                             symptoms; and/or
                                                                                               8
                                                                                                       d.    Failure to adequately warn passengers before boarding the vessel that the
                                                                                               9
                                                                                                             vessel’s medical facility, including the medical personnel, equipment,
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                              10
                                                                                                             and supplies, would not be able to adequately handle a coronavirus
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                              11
                                                                                                             outbreak onboard the Grand Princess; and/or
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                              12
                                                                                                       e.    Failure to adequately warn passengers on the subject voyage aboard the
                                                           MIAMI, FL 33131




                                                                                              13
                                                                                                             Grand Princess that a passenger on a prior voyage who showed
                                                                                              14
                                                                                                             symptoms of the coronavirus tested positive for the coronavirus before
                                                                                              15
                                                                                                             boarding the vessel; and/or
                                                                                              16
                                                                                                       f.    Failure to adequately examine a passenger’s and/or crewmember’s
                                                                                              17
                                                                                                             health condition before allowing them to board the vessel; and/or
                                                                                              18
                                                                                                       g.    Failure to have adequate medical personnel during the boarding process
                                                                                              19
                                                                                                             to determine whether to allow boarding to passengers and/or
                                                                                              20
                                                                                                             crewmembers; and/or
                                                                                              21
                                                                                                       h.    Failure to have adequate medical personnel to determine whether to
                                                                                              22
                                                                                                             allow boarding to passengers and/or crewmembers in accordance with
                                                                                              23
                                                                                                             CDC guidelines; and/or
                                                                                              24
                                                                                                       i.    Failure to adequately sanitize and/or disinfect the vessel’s common areas
                                                                                              25
                                                                                                             and passenger’s cabin; and/or
                                                                                              26
                                                                                                       j.    Failure to adequately sanitize and/or disinfect plates, cups, food trays,
                                                                                              27

                                                                                              28                                                  21
                                                                                                                      Plaintiff’s Class Action Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 1 Filed 06/04/20 Page 22 of 31 Page ID #:22



                                                                                                             utensils, ice machines and drinking fountains; and/or
                                                                                               1
                                                                                                       k.    Failure to adequately quarantine passengers infected with the
                                                                                               2
                                                                                                             coronavirus, and/or, infectious disease, and/or virus and/or exhibiting
                                                                                               3
                                                                                                             symptoms of a virus and/or an infectious disease; and/or
                                                                                               4
                                                                                                       l.    Failure to adequately quarantine passengers and/or crewmembers
                                                                                               5
                                                                                                             infected with the coronavirus, and/or, infectious disease, and/or virus
                                                                                               6
                                                                                                             and/or exhibiting symptoms of a virus and/or an infectious disease;
                                                                                               7
                                                                                                             and/or
                                                                                               8
                                                                                                       m.    Failure to provide prompt, proper, and adequate medical treatment to
                                                                                               9
                                                                                                             passengers infected with the coronavirus, and/or, infectious disease,
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                              10
                                                                                                             and/or virus and/or exhibiting symptoms of a virus and/or an infectious
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                              11
                                                                                                             disease; and/or
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                              12
                                                                                                       n.    Failure to serve uncontaminated food; and/or
                                                           MIAMI, FL 33131




                                                                                              13
                                                                                                       o.    Failing to practice safe and sanitary food practices; and/or
                                                                                              14
                                                                                                       p.    Failure to adequately and properly eradicate the coronavirus or some
                                                                                              15
                                                                                                             other virus causing illness to passengers on the Grand Princess; and/or
                                                                                              16
                                                                                                       q.    Failure to take adequate steps to prevent an outbreak of the coronavirus
                                                                                              17
                                                                                                             and/or virus and/or infectious disease when it knew or should have
                                                                                              18
                                                                                                             known that such outbreaks had occurred on prior cruise voyages; and/or
                                                                                              19
                                                                                                       r.    Failure to take adequate medical precautions when a passenger is
                                                                                              20
                                                                                                             exhibiting symptoms of the coronavirus and/or virus and/or infectious
                                                                                              21
                                                                                                             disease so that it can be timely diagnosed; and/or
                                                                                              22
                                                                                                       s.    Failure to perform testing on ill passengers to confirm the type and nature
                                                                                              23
                                                                                                             of the virus; and/or
                                                                                              24
                                                                                                       t.    Failure to have adequate policies and procedures in place to manage and
                                                                                              25
                                                                                                             contain the outbreak and spread of the coronavirus and/or virus and/or
                                                                                              26
                                                                                                             infectious disease; and/or
                                                                                              27

                                                                                              28                                                  22
                                                                                                                      Plaintiff’s Class Action Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 1 Filed 06/04/20 Page 23 of 31 Page ID #:23



                                                                                                       u.    Failure to provide a sanitary vessel to prevent outbreaks of the
                                                                                               1
                                                                                                             coronavirus and/or virus and/or infectious diseases, including, but not
                                                                                               2
                                                                                                             limited to, inadequate and/or ineffective cleaning/sanitary procedures
                                                                                               3
                                                                                                             and/or lack of equipment and supplies; and/or
                                                                                               4
                                                                                                       v.    Failure to take adequate steps to contain the spread of the coronavirus
                                                                                               5
                                                                                                             and/or virus and/or infectious diseases, which it knew or should have
                                                                                               6
                                                                                                             known could cause other dangerous medical conditions; and/or
                                                                                               7
                                                                                                       w.    Knowingly refusing to cancel and/or offer refunds to passengers as a
                                                                                               8
                                                                                                             result of a passenger on a prior cruise showing symptoms of coronavirus;
                                                                                               9
                                                                                                             and/or
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                              10
                                                                                                       x.    Failing to have proper policies and procedures in place to determine
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                              11
                                                                                                             whether to offer refunds as a result of the risk of exposing passengers
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                              12
                                                                                                             and crew to the highly contagious coronavirus due to a passenger on a
                                                           MIAMI, FL 33131




                                                                                              13
                                                                                                             prior cruise showing symptoms of coronavirus; and/or
                                                                                              14
                                                                                                       y.    Failing to cancel the voyage and/or offer refunds despite knowing a
                                                                                              15
                                                                                                             passenger on a prior voyage showed symptoms of the coronavirus and
                                                                                              16
                                                                                                             despite knowing that multiple prior similarly situated voyages ended in
                                                                                              17
                                                                                                             widely publicized catastrophe; and/or
                                                                                              18
                                                                                                       z.    Failure to reasonably offer refunds to passengers not wishing to travel on
                                                                                              19
                                                                                                             a vessel that had a passenger from a previous voyage showing symptoms
                                                                                              20
                                                                                                             of the coronavirus; and/or
                                                                                              21
                                                                                                       aa.   Exposing passengers to unsanitary conditions that they were unprepared
                                                                                              22
                                                                                                             for without proper warning from Defendant; and/or
                                                                                              23
                                                                                                       bb.   Failure to provide adequate training, instruction, and supervision to the
                                                                                              24
                                                                                                             Defendant employees; and/or
                                                                                              25
                                                                                                       cc.   Failure to promulgate and/or enforce adequate policies and procedures
                                                                                              26
                                                                                                             to ensure that safety would not be compromised for cost and/or profits;
                                                                                              27

                                                                                              28                                                  23
                                                                                                                      Plaintiff’s Class Action Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 1 Filed 06/04/20 Page 24 of 31 Page ID #:24



                                                                                                               and/or
                                                                                               1
                                                                                                         dd.   Failure to promulgate policies and/or procedures aimed at ensuring an
                                                                                               2
                                                                                                               adequate emergency plan to protect the health and welfare of passengers
                                                                                               3
                                                                                                               during an outbreak of a virus and/or infectious disease, including , but
                                                                                               4
                                                                                                               not limited to, the coronavirus; and/or
                                                                                               5
                                                                                                         ee.   Failure to determine and/or appreciate the hazards associated with
                                                                                               6
                                                                                                               allowing passengers to congregate within close distances, including
                                                                                               7
                                                                                                               within six feet, in common areas of the vessel; and/or
                                                                                               8
                                                                                                         ff.   Knowing, as a result of previous similar incidents and/or passengers
                                                                                               9
                                                                                                               showing symptoms of the coronavirus, of the likelihood of a threat to
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                              10
                                                                                                               passenger safety resulting from all of the above, yet failing to take
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                              11
                                                                                                               corrective action and/or implement policies and procedures aimed at
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                              12
                                                                                                               preventing and/or mitigating the harmful effects of the of the subject
                                                           MIAMI, FL 33131




                                                                                              13
                                                                                                               incident; and /or
                                                                                              14
                                                                                                         gg.   Failure to amend its cancellation policy to allow the passengers to cancel
                                                                                              15
                                                                                                               their cruise without financial penalty in light of a passenger from a
                                                                                              16
                                                                                                               previous voyage showing symptoms of the coronavirus and/or the
                                                                                              17
                                                                                                               significant actual risk due to the coronavirus global pandemic;
                                                                                              18
                                                                                                         hh.   Other acts or omissions constituting a breach of the duty to use
                                                                                              19
                                                                                                               reasonable care under the circumstances which are revealed through
                                                                                              20
                                                                                                               discovery.
                                                                                              21
                                                                                                         62.   The above acts and/or omissions caused and/or contributed to Plaintiff
                                                                                              22
                                                                                                   and others similarly situated contracting the coronavirus and/or other virus and/or
                                                                                              23
                                                                                                   medical complications arising from it because the Plaintiff and others similarly
                                                                                              24
                                                                                                   situated would not have boarded the vessel knowing that a passenger on the prior
                                                                                              25
                                                                                                   voyage showed symptoms of the coronavirus and presented to the Grand Princess
                                                                                              26
                                                                                                   medical facility for such, had Defendant and/or its agents, servants and/or employees
                                                                                              27

                                                                                              28                                                    24
                                                                                                                        Plaintiff’s Class Action Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 1 Filed 06/04/20 Page 25 of 31 Page ID #:25



                                                                                                   adequately warned and/or communicated the foregoing to Plaintiff and others
                                                                                               1
                                                                                                   similarly situated.
                                                                                               2
                                                                                                         63.    The above acts and/or omissions caused and/or contributed to the
                                                                                               3
                                                                                                   Plaintiff and others similarly situated contracting the coronavirus and/or other virus
                                                                                               4
                                                                                                   and/or medical complications arising from it because the coronavirus and/or other
                                                                                               5
                                                                                                   virus outbreak would not have occurred but for Defendant’s failure to adequately
                                                                                               6
                                                                                                   sanitize the vessel in a reasonably safe condition.
                                                                                               7
                                                                                                         64.    At all material times, Defendant had exclusive custody and control of the
                                                                                               8
                                                                                                   vessel, Grand Princess.
                                                                                               9
                                                                                                         65.    Defendant knew of the foregoing conditions causing Plaintiff and others
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                              10
                                                                                                   similarly situated to be exposed to an actual risk of physical injury and did not correct
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                              11
                                                                                                   them, or the conditions existed for a sufficient length of time so that Defendant in the
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                              12
                                                                                                   exercise of reasonable care under the circumstances should have learned of them and
                                                           MIAMI, FL 33131




                                                                                              13
                                                                                                   corrected them.
                                                                                              14
                                                                                                         66.    As a result of the negligence of Defendant, Plaintiff and others similarly
                                                                                              15
                                                                                                   situated were:
                                                                                              16
                                                                                                         a.      exposed to an actual risk of the physical injury, which caused severe
                                                                                              17
                                                                                                                mental and emotional anguish, including, but not limited to, anguish,
                                                                                              18
                                                                                                                anxiety, fright, horror, suffering, and traumatized by the fear of
                                                                                              19
                                                                                                                developing COVID-19, with physical manifestations of that mental and
                                                                                              20
                                                                                                                emotional anguish including, but not limited to, sickness, nausea,
                                                                                              21
                                                                                                                exhaustion, fatigue, headaches, insomnia, lack of sleep, poor sleep,
                                                                                              22
                                                                                                                nightmares, and respiratory difficulties; and/or
                                                                                              23
                                                                                                         b.     contracted the coronavirus and/or virus and/or suffered medical
                                                                                              24
                                                                                                                complications arising from it and were injured about their body and
                                                                                              25
                                                                                                                extremities, suffered both physical pain and suffering, mental and
                                                                                              26
                                                                                                                emotional anguish, loss of enjoyment of life, temporary and/or
                                                                                              27

                                                                                              28                                                     25
                                                                                                                         Plaintiff’s Class Action Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 1 Filed 06/04/20 Page 26 of 31 Page ID #:26



                                                                                                                permanent physical disability, impairment, inconvenience in the normal
                                                                                               1
                                                                                                                pursuits and pleasures of life, feelings of economic insecurity,
                                                                                               2
                                                                                                                disfigurement, aggravation of any previously existing conditions
                                                                                               3
                                                                                                                therefrom, incurred medical expenses in the care and treatment of their
                                                                                               4
                                                                                                                injuries including life care, suffered physical handicap, lost wages,
                                                                                               5
                                                                                                                income lost in the past, and their working ability and earning capacity
                                                                                               6
                                                                                                                has been impaired. The injuries and damages are permanent or
                                                                                               7
                                                                                                                continuing in nature, and Plaintiff and others similarly situated will
                                                                                               8
                                                                                                                suffer the losses and impairments in the future.
                                                                                               9
                                                                                                         WHEREFORE the Plaintiff and others similarly situated demand judgment for
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                              10
                                                                                                   all damages recoverable under the law against the Defendant, including punitive
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                              11
                                                                                                   damages, and demands trial by jury.
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                              12
                                                                                                                   COUNT II – NEGLIGENT INFLICTION OF
                                                           MIAMI, FL 33131




                                                                                              13                 EMOTIONAL DISTRESS AGAINST DEFENDANT
                                                                                              14
                                                                                                         Plaintiff hereby incorporates by reference, as though fully set forth herein,
                                                                                              15
                                                                                                   paragraphs 1 through 58, and alleges as follows:
                                                                                              16
                                                                                                         67.    At all times material, due to the negligence and/or gross negligence
                                                                                              17
                                                                                                   and/or intentional conduct of the Defendant, Plaintiff and all others similarly situated
                                                                                              18
                                                                                                   were placed in an immediate risk of physical harm. Said risk of physical harm
                                                                                              19
                                                                                                   included but is not limited to: contracting the coronavirus and/or virus and/or medical
                                                                                              20
                                                                                                   complications arising from it and/or injury and/or death and/or severe emotional
                                                                                              21
                                                                                                   and/or psychological trauma.
                                                                                              22
                                                                                                         68.    Defendant’s negligence and/or gross negligence and/or intentional
                                                                                              23
                                                                                                   conduct caused severe mental and/or emotional harm and/or distress in the Plaintiff
                                                                                              24
                                                                                                   and all others similarly situated, such as fear and anxiety, including, but not limited
                                                                                              25
                                                                                                   to, of contracting COVID-19. These emotional injuries and/or damages have also
                                                                                              26
                                                                                                   resulted in physical manifestations, such as sickness, nausea, exhaustion, fatigue,
                                                                                              27

                                                                                              28                                                    26
                                                                                                                        Plaintiff’s Class Action Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 1 Filed 06/04/20 Page 27 of 31 Page ID #:27



                                                                                                   headaches, insomnia, lack of sleep, poor sleep, nightmares, and respiratory
                                                                                               1
                                                                                                   difficulties.
                                                                                               2
                                                                                                          69.      Plaintiff and those similarly situated was/were forced to remain on a
                                                                                               3
                                                                                                   vessel that had multiple passengers that tested positive of coronavirus and were on
                                                                                               4
                                                                                                   the vessel for multiple days, and were then forced to disembark the vessel in tight
                                                                                               5
                                                                                                   groups, creating an actual risk of exposure to coronavirus, causing a reasonable fear
                                                                                               6
                                                                                                   of great bodily harm and death. At all times material, all similarly effected passengers
                                                                                               7
                                                                                                   were in the zone of danger at risk of serious bodily harm, including death due to, inter
                                                                                               8
                                                                                                   alia, the highly contagious coronavirus, which had and has no vaccine.
                                                                                               9
                                                                                                          70.      Plaintiff and those similarly situated ticketed aboard the Grand Princess
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                              10
                                                                                                   were placed in the zone of danger as a result of Defendant’s dangerously lackadaisical
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                              11
                                                                                                   approach in dealing with the coronavirus that was known to be on board the vessel
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                              12
                                                                                                   via passengers on a prior voyage that tested positive for the coronavirus. Each
                                                           MIAMI, FL 33131




                                                                                              13
                                                                                                   Plaintiff was in close proximity to conditions which did cause or could have caused
                                                                                              14
                                                                                                   serious physical, mental and/or emotional injury and/or illness.
                                                                                              15
                                                                                                          71.      Plaintiff’s and others similarly situated fear of death and experience of
                                                                                              16
                                                                                                   mental, emotional and/or physical harm was genuine and well founded and Plaintiff
                                                                                              17
                                                                                                   and others similarly situated suffered mental or emotional harm (such as fright and
                                                                                              18
                                                                                                   anxiety) that was caused by the negligence of Defendant. This fright and anxiety has
                                                                                              19
                                                                                                   further manifested itself as multiple physical symptoms experienced by the Plaintiff
                                                                                              20
                                                                                                   and others similarly situated, including but not limited to insomnia, depression,
                                                                                              21
                                                                                                   anxiety, nightmares, and dizziness.
                                                                                              22
                                                                                                          72.      As a result of the negligent inflection of emotional distress by Defendant,
                                                                                              23
                                                                                                   Plaintiff and others similarly situated were:
                                                                                              24
                                                                                                          a.       exposed to an actual risk of the physical injury, which caused severe
                                                                                              25
                                                                                                                   mental and emotional anguish, including, but not limited to, anguish,
                                                                                              26
                                                                                                                   anxiety, fright, horror, suffering, and traumatized by the fear of
                                                                                              27

                                                                                              28                                                      27
                                                                                                                          Plaintiff’s Class Action Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 1 Filed 06/04/20 Page 28 of 31 Page ID #:28



                                                                                                               developing COVID-19, with physical manifestations of that mental and
                                                                                               1
                                                                                                               emotional anguish including, but not limited to, sickness, nausea,
                                                                                               2
                                                                                                               exhaustion, fatigue, headaches, insomnia, lack of sleep, poor sleep,
                                                                                               3
                                                                                                               nightmares, and respiratory difficulties; and/or
                                                                                               4
                                                                                                         b.    contracted the coronavirus and/or virus and/or suffered medical
                                                                                               5
                                                                                                               complications arising from it and were injured about their body and
                                                                                               6
                                                                                                               extremities, suffered both physical pain and suffering, mental and
                                                                                               7
                                                                                                               emotional anguish, loss of enjoyment of life, temporary and/or
                                                                                               8
                                                                                                               permanent physical disability, impairment, inconvenience in the normal
                                                                                               9
                                                                                                               pursuits and pleasures of life, feelings of economic insecurity,
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                              10
                                                                                                               disfigurement, aggravation of any previously existing conditions
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                              11
                                                                                                               therefrom, incurred medical expenses in the care and treatment of their
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                              12
                                                                                                               injuries including life care, suffered physical handicap, lost wages,
                                                           MIAMI, FL 33131




                                                                                              13
                                                                                                               income lost in the past, and their working ability and earning capacity
                                                                                              14
                                                                                                               has been impaired. The injuries and damages are permanent or
                                                                                              15
                                                                                                               continuing in nature, and Plaintiff and others similarly situated will
                                                                                              16
                                                                                                               suffer the losses and impairments in the future.
                                                                                              17
                                                                                                         WHEREFORE the Plaintiff and others similarly situated demand judgment for
                                                                                              18
                                                                                                   all damages recoverable under the law against the Defendant, including punitive
                                                                                              19
                                                                                                   damages, and demands trial by jury.
                                                                                              20
                                                                                                                 COUNT III - INTENTIONAL INFLICTION OF
                                                                                              21
                                                                                                                EMOTIONAL DISTRESS AGAINST DEFENDANT
                                                                                              22
                                                                                                         Plaintiff hereby incorporates by reference, as though fully set forth herein,
                                                                                              23
                                                                                                   paragraphs 1 through 58, and alleges as follows:
                                                                                              24
                                                                                                         73.   As set forth above, the actions of Defendant were intentional or reckless
                                                                                              25
                                                                                                   and inflicted mental suffering. Defendant’s conduct in inter alia , (a) deciding to
                                                                                              26
                                                                                                   proceed with a 16-day cruise on February 21, 2020, knowing at least one of its
                                                                                              27

                                                                                              28                                                   28
                                                                                                                       Plaintiff’s Class Action Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 1 Filed 06/04/20 Page 29 of 31 Page ID #:29



                                                                                                   passengers from the prior voyage had symptoms of coronavirus; (b) deciding to
                                                                                               1
                                                                                                   conceal from passengers at any time prior to boarding and/or while they were already
                                                                                               2
                                                                                                   onboard that there were passengers on the prior voyage with symptoms of the
                                                                                               3
                                                                                                   coronavirus and/or other passengers with symptoms of the coronavirus on the subject
                                                                                               4
                                                                                                   voyage; and (c) deciding to wait one day to order passengers to isolate in their
                                                                                               5
                                                                                                   staterooms after being informed that the passenger who presented to the Grand
                                                                                               6
                                                                                                   Princess medical facility with symptoms of the coronavirus on February 20, 2020,
                                                                                               7
                                                                                                   tested positive for COVID-19. This conduct is made more outrageous by the fact that
                                                                                               8
                                                                                                   this conduct was motivated by Defendant’s desire to make profit rather than ensure
                                                                                               9
                                                                                                   the reasonable safety and welfare of its passengers.
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                              10
                                                                                                         74.    Defendant’s conduct caused the Plaintiff and others similarly situated,
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                              11
                                                                                                   and all those similarly situated, to suffer through the fearful conditions alleged above.
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                              12
                                                                                                         75.    All of the conditions previously alleged and endured by the Plaintiff and
                                                           MIAMI, FL 33131




                                                                                              13
                                                                                                   others similarly situated caused severe suffering and emotional distress as these
                                                                                              14
                                                                                                   conditions not only led to immediate risk of physical harm but also caused severe
                                                                                              15
                                                                                                   discomfort, anxiety, feelings of helplessness/hopelessness.
                                                                                              16
                                                                                                         76.    The conduct of Defendant as alleged above is so outrageous in character,
                                                                                              17
                                                                                                   and so extreme in degree, as to go beyond all possible bounds of decency, and to be
                                                                                              18
                                                                                                   regarded as atrocious, and utterly intolerable in a civilized community. Put simply,
                                                                                              19
                                                                                                   Defendant recklessly and intentionally put thousands of its passengers through a
                                                                                              20
                                                                                                   living nightmare so it could protect its bottom line.
                                                                                              21
                                                                                                         77.    As a result of the intentional inflection of emotional distress by
                                                                                              22
                                                                                                   Defendant, Plaintiff and all those similarly situated were:
                                                                                              23
                                                                                                         a.     exposed to an actual risk of the physical injury, which caused severe
                                                                                              24
                                                                                                                mental and emotional anguish, including, but not limited to, anguish,
                                                                                              25
                                                                                                                anxiety, fright, horror, suffering, and traumatized by the fear of
                                                                                              26
                                                                                                                developing COVID-19, with physical manifestations of that mental and
                                                                                              27

                                                                                              28                                                    29
                                                                                                                        Plaintiff’s Class Action Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 1 Filed 06/04/20 Page 30 of 31 Page ID #:30



                                                                                                               emotional anguish including, but not limited to, sickness, nausea,
                                                                                               1
                                                                                                               exhaustion, fatigue, headaches, insomnia, lack of sleep, poor sleep,
                                                                                               2
                                                                                                               nightmares, and respiratory difficulties; and/or
                                                                                               3
                                                                                                         b.    contracted the coronavirus and/or virus and/or suffered medical
                                                                                               4
                                                                                                               complications arising from it and were injured about their body and
                                                                                               5
                                                                                                               extremities, suffered both physical pain and suffering, mental and
                                                                                               6
                                                                                                               emotional anguish, loss of enjoyment of life, temporary and/or
                                                                                               7
                                                                                                               permanent physical disability, impairment, inconvenience in the normal
                                                                                               8
                                                                                                               pursuits and pleasures of life, feelings of economic insecurity,
                                                                                               9
                                                                                                               disfigurement, aggravation of any previously existing conditions
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                              10
                                                                                                               therefrom, incurred medical expenses in the care and treatment of their
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                              11
                                                                                                               injuries including life care, suffered physical handicap, lost wages,
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                              12
                                                                                                               income lost in the past, and their working ability and earning capacity
                                                           MIAMI, FL 33131




                                                                                              13
                                                                                                               has been impaired. The injuries and damages are permanent or
                                                                                              14
                                                                                                               continuing in nature, and Plaintiff and others similarly situated will
                                                                                              15
                                                                                                               suffer the losses and impairments in the future.
                                                                                              16
                                                                                                         WHEREFORE the Plaintiff and others similarly situated demand judgment for
                                                                                              17
                                                                                                   all damages recoverable under the law against the Defendant, including punitive
                                                                                              18
                                                                                                   damages, and demands trial by jury.
                                                                                              19
                                                                                                                                        Prayer for Relief
                                                                                              20
                                                                                                         WHEREFORE, the Plaintiff and all others similarly situated respectfully
                                                                                              21
                                                                                                   request the Court enter judgment in their favor and against the Defendant as follow:
                                                                                              22
                                                                                                         1.    To enter an order certifying the proposed Class pursuant to Fed. R. Civ.
                                                                                              23
                                                                                                               P. Rule 23(a), (b)(1-3), and/or (c)(4), designating Plaintiff as named
                                                                                              24
                                                                                                               representative of the Class and designating the undersigned as Class
                                                                                              25
                                                                                                               Counsel;
                                                                                              26
                                                                                                         2.    To enter judgment in favor of the Plaintiffs against Defendant on all
                                                                                              27

                                                                                              28                                                   30
                                                                                                                       Plaintiff’s Class Action Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 1 Filed 06/04/20 Page 31 of 31 Page ID #:31



                                                                                                             causes of action as alleged herein;
                                                                                               1
                                                                                                       3.    To award compensatory damages in the amount to be ascertained at trial;
                                                                                               2
                                                                                                       4.    To award punitive damages, as permitted by law;
                                                                                               3
                                                                                                       5.    To award costs of suit, as permitted by law;
                                                                                               4
                                                                                                       6.    For prejudgment interest according to proof; and
                                                                                               5
                                                                                                       7.    To enter such other and further relief as the Court deems just under the
                                                                                               6
                                                                                                             circumstances.
                                                                                               7

                                                                                               8 DATED: June 4, 2020                        LIPCON MARGULIES ALSINA & WINKLEMAN,
                                                                                               9                                            P.A.
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                              10
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                              11
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                                                                            BY: s/ Carol L. Finklehoffe
                                                                                              12                                                CAROL L. FINKLEHOFFE
                                                           MIAMI, FL 33131




                                                                                              13                                                Attorney for Plaintiffs
                                                                                              14

                                                                                              15

                                                                                              16
                                                                                                                                  Demand for Jury Trial
                                                                                              17
                                                                                                       Plaintiff hereby demands a trial by jury on all claims for relief.
                                                                                              18
                                                                                              19
                                                                                                                                            LIPCON MARGULIES ALSINA & WINKLEMAN,
                                                                                              20
                                                                                                                                            P.A.
                                                                                              21 DATED: June 4 2020.

                                                                                              22

                                                                                              23

                                                                                              24
                                                                                                                                            BY: s/ Carol L. Finklehoffe
                                                                                                                                                CAROL L. FINKLEHOFFE
                                                                                              25                                                Attorney for Plaintiffs
                                                                                              26

                                                                                              27

                                                                                              28                                                 31
                                                                                                                     Plaintiff’s Class Action Complaint and Demand for Jury Trial
